Exhibit 1.1 EXECUTION COPY Common Stock BIOTA PHARMACEUTICALS, INC. UNDERWRITING AGREEMENT January 10, 2014 Guggenheim Securities, LLC As Representative of the Underwriter named in Schedule I attached hereto c/o Guggenheim Securities, LLC 330 Madison Avenue New York, New York 10017 Ladies/Gentlemen: Biota Pharmaceuticals, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the underwriter named in Schedule I hereto (the “Underwriter”) an aggregate of 5,813,900 shares (the “Firm Shares”) of its common stock, par value $0.10 per share (the “Common Stock”). The Company also proposes to issue and sell to the Underwriter up to an additional 872,085 shares (the “Additional Shares”) of Common Stock at the option of the Underwriter as provided in Section 2(c) below. The Firm Shares and any Additional Shares purchased by the Underwriter are referred to herein as the “Shares”. Guggenheim Securities, LLC (“Guggenheim”) is acting as representative (the “Representative”) of the Underwriter in connection with the offering and sale of the Shares contemplated herein (the “Offering”). For purposes of this Agreement, the “Applicable Time” is 8:00 a.m. (New York City time) on the date of this Agreement. 1.
